998 So.2d 675 (2009)
Wesley PHILLIPS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4113.
District Court of Appeal of Florida, Fourth District.
January 5, 2009.
Wesley Phillips, Belle Glade, pro se.
No appearance required for appellee.
PER CURIAM.
Wesley Phillips appeals the denial of a motion for clarification of sentence which he filed after the trial court denied a rule 3.800(a) motion. In his 3.800 motion, Phillips sought additional jail credit. The trial court denied the 3.800 motion based upon the state's response which indicated that Phillips was awarded 459 days jail credit, which was more time than he was entitled to receive. In his motion for clarification of sentence, Phillips asked the trial court to issue an order stating that he was awarded 459 days credit because the Department of Corrections has given him credit for only 196 days.
Because he is raising an issue related to the credit for time served, we treat the motion for clarification of sentence as a rule 3.800(a) motion. See Poole v. State, 666 So.2d 601 (Fla. 4th DCA 1996). We affirm the circuit court's order because Phillips has not alleged or shown that the trial court failed to award the proper credit.
If the Department has refused to follow a sentencing order awarding him this credit, Phillips must first exhaust his administrative remedies and then file a petition for writ of mandamus in the Second Judicial Circuit in Leon County. See Bush v. State, 945 So.2d 1207 (Fla.2006); Cunningham v. State, 968 So.2d 119 (Fla. 4th DCA 2007); Pugh v. State, 954 So.2d 1254 (Fla. 4th DCA 2007).
FARMER, KLEIN and GROSS, JJ., concur.